Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1 “rotary cylinder assembly” and “rotary cylinder housing assembly”,
Claim 3 “rotary cylinder assembly is used individually to clamp or hook a certain part of the fixed part of the locked object by toggling sheet without the latch to realize a dead-locking function”, 
Claim 4 “detachably and fixedly connected”
Claim 5 “one or more objects”, “a rotary cylinder housing is used individually and may also be detachably and fixedly connected to other one or more objects to form the rotary cylinder housing assembly for use”, and detachably and fixedly connected”,
Claim 7 “detachable connection structure”,
Claim 9 “a spindle rotating head”, “one or more transmission objects”, “detachably and fixed connected”,
Claim 10 “spindle rotating part and rotary cylinder housing are detachably connected”,
Claim 11 “detachably connected” and “other objects”
Claim 13 “detachably and fixedly connected”, 
Claim 15 “toggling tooth”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the specification is silent bout claim 5 limitation “to other one or more objects” in line 3. Appropriate correction is required.
The disclosure is objected to because the specification is silent bout claim 9 limitations “a spindle rotating head”, and “to other one or more transmission objects” in line 3. Appropriate correction is required.
Claim Objections
When a claim refers to an already recited limitation, then that limitation should be presided with the word “the” and not with the word “a”. For example, claim 2 depending from claim 1 recites “a rotary cylinder housing” and “a spindle transmission assembly.” Claim 2 should recite “[[a]] the rotary cylinder housing” and “[[a]] the spindle transmission assembly.”  Appropriate correction is required for claims 2, and 3-16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a rotary cylinder assembly” in line 1 and “a rotary cylinder housing assembly” in line 4. Are both limitations the same or different? Appropriate correction is required. 
Claim 1 recites “drive a latch toggling sleeve (2.2) or a toggling sheet (1.4) to hook or clamp a fixed certain part of the to-be-locked object” in line 7. Specification (¶ 0040, 0041, 0051, and 0060) and Figure 1 disclose the latch logging sleeve (2.2) and toggling sheet (1.4) are two different structures where toggling sheet (1.4) engages latch toggling sleeve (2.2) to operate the bolt (2.3). It is unclear how one of the structures, latch toggling sleeve (2.2) or a toggling sheet (1.4), will operate to hook or clamp a certain fixed part of the to-be-locked object. Appropriate correction is required.      
Claim 3 recites “without the latch to realize a dead-locking function” in line 5. The meaning of the limitation “without the latch to realize” is unclear. The claim does not provide a discernible boundary for the underlined limitation, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required.   
Claim 4 recites “rotary cylinder housing (1.1) .. and detachably and fixedly connected to rotary body (1.2)” in line 2. (a) Does rotary cylinder housing (1.1) project from the latch assembly when rotary body (1.2) is detached from rotary cylinder housing and rotary cylinder housing (1.1) is not in use? (b) It is unclear how two components can be detachable and fixedly connected at the same time. Appropriate correction is required. 
Claim 5 recites “rotary cylinder housing (1.1) is detachably and fixedly connected to other objects” in line 2. (a) It is unclear how two components can be detachable and fixedly connected at the same time. (b) The meaning of “other objects” is unclear. Appropriate correction is required. 
Claim 9 recites “spindle rotating head (1.3) is detachably and fixedly connected to other transmission objects” in line 2. (a) It is unclear how two components can be detachable and fixedly connected at the same time. (b) The meaning of “other transmission objects” is unclear. Appropriate correction is required. 
Claim 10 recites “spindle rotating part (1.3) and rotary cylinder housing (1.1) are detachably connected” in line 1. In a situation, when rotary cylinder housing (1.1) is detached from spindle rotating part (1.3), will spindle rotating part (1.3) project from the latch assembly? Appropriate correction is required. 
Claim 11 recites “spindle rotating part (1.3) detachably connected to other objects” in line 1. The meaning of “other objects” is unclear. Appropriate correction is required. 
Claim 13 recites “spindle toggling sheet (1.4) is detachably and fixedly connected to spindle rotating part (1.3)” in line 1. (a) Does spindle toggling sheet (1.4) project from the latch assembly when spindle rotating part (1.3) is detached from spindle toggling sheet (1.4) and spindle rotating part (1.3) is not in use? (b) It is unclear how two components can be detachable and fixedly connected at the same time. Appropriate correction is required. 
Claim 13 recites “spindle toggling sheet (1.4) is detachably and fixedly connected to spindle rotating part (1.3) indirectly” in line 3. What other components are disposed between spindle toggling sheet (1.4) and spindle rotating part (1.3)? Appropriate correction is required.      
Claim 1 recites the limitation "the to-be-locked object" in line 8. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is, claims 2, 6-8, 12, and 14-16 is/are rejected. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 12, and 15-16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 5,765,410; Kwan et al.) Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses (Figures 1-25) a rotary cylinder assembly, 
wherein the rotary cylinder assembly (53) is arranged on one side of a latch (53 is disposed on one side of the dead bolt 41; Col. 5, L25-32; Figures 1, and 7) or
is used individually and includes: a spindle transmission assembly (54), arranged at one side of the latch (54 is disposed at one side of the latch to operate the dead bolt 41; Figure 1)  or one part of a to-be- locked object; and a rotary cylinder housing assembly (housing of 53), arranged at the other end of the spindle transmission assembly (54) and configured to drive the spindle transmission assembly (54) under an external force to rotate and drive a latch toggling sleeve or a toggling sheet to hook or clamp a certain fixed part of the to-be-locked object (when key is inserted in 53 and turned, 54 engages 51 of 46 to operate the dead bolt 41; Col.5, L22-25; Col.7, L24-26; Col.8, L1-3.)  

As to claim 2, D1 discloses the rotary cylinder assembly according to claim 1, wherein the rotary cylinder assembly includes: a rotary cylinder housing assembly (housing of 53) and a spindle transmission assembly (54).  

As to claim 3, D1 discloses the rotary cylinder assembly according to claim 1, wherein the rotary cylinder assembly (53) is used together with the latch (Figure 1) to toggle the latch toggling sleeve (46) by the toggling sheet (portion of 54 that is connected to 53) to drive the bolt (41) to extend to lock the door; and the rotary cylinder assembly is used individually to clamp or hook a certain part of the fixed part of the locked object by the toggling sheet (portion of 54 that is connected to 53) without the latch to realize a dead- locking function (Figure 1.)  

As to claim 4, D1 discloses the rotary cylinder assembly according to claim 1, wherein the rotary cylinder housing assembly further includes: a rotary cylinder housing (housing of 53), arranged at one end of a spindle rotating part (54) and detachably and fixedly connected to a rotary body (key; Col.7, L24-26.)  

As to claim 5, D1 discloses the rotary cylinder assembly according to claim 1, wherein a rotary cylinder housing is used individually and may also be detachably and fixedly connected to other one or more objects to form the rotary cylinder housing assembly for use (Figure 1.)  

As to claim 6, D1 discloses the rotary cylinder assembly according to claim 1, wherein a structure of a rotary body is any one of a rotary knob structure, a button structure, a handle structure, a pull handle structure, a lever structure, a gear structure and a zipper structure; and a shape of the rotary body is any one of a square shape, a round shape, a conical shape, a trapezoidal shape, a rod shape, a spherical shape, a needle shape, a triangular shape and a column shape (rotary body is the portion of the rotary cylinder 53 that turns with the inserted key, and is usually a rotating type structure; Figure 1.)  

As to claim 7, D1 discloses the rotary cylinder assembly according to claim 1, wherein a rotary body (key) and a rotary cylinder housing (housing of 53) are in the form of a detachable connection structure, and a structure is any one of plug type structure connection, lever type structure connection, plug-pin type structure connection, chain type structure connection, screw fastening type connection, buckling type structure connection and hook type structure connection (key and 53 are detachable; Figure 1.)  

As to claim 9, D1 discloses the rotary cylinder assembly (1) according to claim 1, wherein a spindle rotating head is used individually and may also be detachably and fixedly connected to other one or more transmission objects to form the spindle transmission assembly for use (Figure 1.) 

As to claim 12, D1 discloses the rotary cylinder assembly (1) according to claim 1, wherein a shape of a spindle rotating part (54) is any one of a strip shape, a square shape, a diamond shape, a conical shape, a trapezoidal shape, a rod shape, a spherical shape, a needle shape, a triangular shape, a column shape, an L shape, a snake shape, a wave shape, a hook shape and a barb shape (Figure 1.)  

As to claim 15, D1 discloses the rotary cylinder assembly according to claim 1, wherein a structure of a toggling tooth of a spindle toggling sheet (portion of 54 that is connected to 53) is any one of a strip shape, a rectangular shape, a square shape, a round shape, a conical shape, a trapezoidal shape, a rod shape, a spherical shape, a needle shape, a triangular shape and a column shape (Figure 1.) 
 
As to claim 16, D1 discloses a rotary cylinder assembly according to claim 1, wherein a connection mode when the spindle toggling sheet (portion of 54 that is connected to 53) drives the latch toggling sleeve (46) or drives a toggling sheet of the spindle transmission assembly to directly hook or clamp a certain fixed part of a to-be-locked object, is any one of a penetrating type structure, a thimble structure, a rubbing and clinging structure, a lever prizing structure, a bearing structure, a force return structure, a zipper structure, a gear structure and an abutting structure; and a driving mode when the spindle toggling sheet (1.4) drives the latch toggling sleeve (2.2) is any one of a push-out type, a sliding type, a bouncing type, a prizing type, a push type, a pull type, a rotating type, a toggling type, a toggling tooth type, a zipper type, a gear type and a twisting type (when key is inserted in 53 and turned, 54 of 53 engages 51 of 46 and moves dead bolt 41; Col.5, L60-65; Figure 1.)  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 5,765,410; Kwan et al.) alone. Claim(s) is/are rejected as shown below. 
As to claim 8, D1 discloses the rotary cylinder assembly according to claim 1, wherein the spindle transmission assembly (54) includes: a spindle rotating part and a spindle toggling sheet (Figure 1.)  
D1 discloses the claimed invention except for the spindle transmission assembly is made of two parts. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spindle transmission assembly is made of two parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179. One skill in the art would realize that having spindle transmission assembly made of two parts would facilitate portability.   


As to claim 10, D1 discloses the rotary cylinder assembly according to claim 1, wherein a spindle rotating part (54) and a rotary cylinder housing (53) are detachably connected; and a connection structure of the spindle rotating part and the rotary cylinder housing is any one of a plug type structure, a screw cap type structure, a lever type structure, a plug-pin type structure, a chain type structure, a stop opening type structure, a clamping opening type structure, a thimble type structure, a gear type structure and a screw fastening type structure (Figure 1). 
D1 discloses the claimed invention except for the spindle rotating part (54) and a rotary cylinder housing (53) are detachably connected.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spindle rotating part (54) and the rotary cylinder housing (53) are detachably connected, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179. One skill in the art would realize that detachable connection would facilitate portability, and connection can be of any type to transmit the motion in the given environment.  
 
As to claim 11, D1 discloses the rotary cylinder assembly according to claim 1, wherein a spindle rotating part (54) is also detachably connected to other objects and then be connected to a spindle toggling sheet (portion of 54 that is connected to 53), or connected to the spindle toggling sheet (portion of 54 that is connected to 53) and then connected to other objects to form the spindle transmission assembly (Figure 1.)  
D1 discloses the claimed invention except for the spindle rotating part (54) and other objects are detachably connected.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spindle rotating part (54) and other objects are detachably connected, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179. One skill in the art would realize that detachable connection would facilitate portability, and connection can be of any type to transmit the motion in the given environment.  

As to claim 13, D1 discloses the rotary cylinder assembly according to claim 1, wherein a spindle toggling sheet (portion of 54 that is connected to 53) is of different shapes, and is detachably and fixedly connected to a spindle rotating part (54) directly and be detachably and fixedly connected to the spindle rotating part (54) indirectly (Figure 1.) 
D1 discloses the claimed invention except for the spindle logging sheet and spindle rotating part are detachably connected.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spindle logging sheet and spindle rotating part are detachably connected, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179. One skill in the art would realize that detachable connection would facilitate portability, and connection can be of any type to transmit the motion in the given environment.  

As to claim 14, D1 discloses the rotary cylinder assembly according to claim 1, wherein a connection structure of a spindle toggling sheet (portion of 54 that is connected to 53)  and a spindle rotating part (54) is any one of an abutting type structure, a plug type structure, a screw cap type structure, a lever type structure, a plug-pin type structure, a chain type structure, a stop opening type structure, a clamping opening type structure, a thimble type structure, a gear type structure and a screw fastening type structure (Figure 1.) 
	D1 discloses the claimed invention except for the spindle logging sheet and spindle rotating part are detachably connected.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spindle logging sheet and spindle rotating part are detachably connected, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179. One skill in the art would realize that detachable connection would facilitate portability, and connection can be of any type to transmit the motion in the given environment

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675